DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/23/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the liquid glue", and “the glue covered screen” in lines 3 & 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the liquid glue” is interpreted as “a liquid glue”
Claim 8 further recites in line 9 “a glue layer” and it is not clear immediately whether this refers to “the liquid glue” which is first referred to in line 3 or a separate and different glue layer. Thus, the recitation of “a glue layer” in combination with the previous recitation of “liquid glue” renders the claim indefinite. For examination purposes “a glue layer” is interpreted as “a liquid glue layer”.
Claim 8 further recites the limitation of “the fingerprint identification area” in line 10. A fingerprint identification area has not been previously disclosed and as such this renders the instant recitation indefinite and lacking in antecedent basis.
Claim 23 recites “the protective layer” in line 2 and there is insufficient antecedent basis for this recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190026476A, see machine translation attached) and Song (U.S PG Pub 20150103262A1) and Syvret (U.S PG Pub 20140212637A1) and as evidenced by  Adhesive backed PET – McMaster Carr (see NPL attached).
Regarding claims 8 & 15, Kim is drawn to the art of a display device using a fingerprint detection sensor. Kim discloses the steps of applying glue/adhesive to a screen (display module) and then applying a protective film (cover substrate 10) onto the screen and pressing and then solidifying the adhesive/resin using UV light [0045-0047; [0104]; [0122]; [0108]; [0113]; Figure 2 & 11). Kim also discloses the cover substrate to be glass [0036]. Kim also discloses an anti-broken layer (i.e. décor layer) attached to the surface of the cover substrate facing the display module (30) [0037], thus the décor layer is also adhesive to the display module and the cover substrate. Further, Kim also discloses Kim has not disclosed applying supporting points that are liquid and transparent to the protective film, however, this limitation is known from Song and Syvret respectively.
Song discloses sealing region (40) that are used in sealing two substrates with adhesive in between and as such these sealing regions are interpreted as supporting points ([0038]; [0043] Figure 2). Song discloses the sealing regions to be PET [0064]. The sealing regions (40) serve as supporting points between the first and second substrate with adhesive in between the first and second substrates (Figure 2). Further as evidenced by Adhesive backed PET – McMaster Carr NPL, PET is known to be clear i.e. transparent.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim, with the sealing regions serving as supporting points as disclosed by Song, to arrive at the instant invention, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
Finally, with regards to the supporting points being liquid and being formed on a protective film, this step is further known from Syvret. Syvret discloses forming fast curing adhesive portions (18) interpreted as supporting points by placing adhesive beds on a substrate (i.e. analogous to forming supporting points on protective film) (Figures 2a-2c; [0034]). Syvret also discloses the adhesive being liquid as Syvret discloses the adhesive curing at 120oC [0036].
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim and Song, with the supporting points being liquid and being formed on a substrate/protective film, as disclosed by Syvret, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim(s) 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20190026476A, see machine translation attached) and Song (U.S PG Pub 20150103262A1) and Syvret (U.S PG Pub 20140212637A1) Adhesive backed PET – McMaster Carr (see NPL attached) and by Nitto-Surface Protective Film (see NPL attached) and by Glaz Screen Protector (see NPL attached).
Regarding claims 22 & 24 & 25, Kim also discloses an anti-broken layer (i.e. décor layer) attached to the surface of the cover substrate facing the display module (30) [0037], thus the décor layer is also adhesive to the display module and the cover substrate. While Kim has not explicitly disclosed the thickness of either the adhesive, protective, or anti-broken layers, it can be reasonably expected that the thicknesses are in the range as claimed, since Kim is also drawn to the same or similar field of art, which is the smartphone screen art. Further, changes in size/proportion are generally not thought to be patentable and are thought to be obvious in the absence of unexpected results, as held by the courts (see MPEP 2144.04 (IV) (A)). 
In any event, it is known for protective screens to be in the thickness as claimed, as disclosed by the McMaster Carr NPL (see side column of document), and the Glaz Screen Protector NPL, which discloses a glass screen protector with a thickness of 0.25mm, and further the Nitto-Surface Protective Film NPL, which discloses multiple surface protective films with thickness within the claimed range. Kim has further disclosed a décor layer (interpreted as an anti-broken layer) that is adhered to the back surface of the protective film (see claim 8 rejection above and [0037] of Kim).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kim, with the protective film being in the thickness range as disclosed by the McMaster Carr NPL, as well as the Nitto-Surface Protective Film NPL, and the Glaz Screen Protector NPL, to arrive at the instant invention, since as such this is a known prior art feature, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
Further, it would have been obvious to an ordinarily skilled artisan to have arrived at the instantly claimed thickness for the anti-broken layer and adhesive layer, since as such changes in size/proportion are generally not thought to be patentable and are thought to be obvious in the absence of unexpected results, as held by the courts (see MPEP 2144.04 (IV)).

Regarding claim 23, Kim has already disclosed the protective layer (cover substrate) being a glass substrate [0036], and further, the Glaz Screen Protector reference also discloses a glass screen protector that is hard and has a hardness of 9H, and is termed as ‘bulletproof’ glass. The Glaz Screen Protector reference also discloses the thickness being 0.25mm, which falls within the instantly claimed range.

Regarding claims 26-27, Syvret further discloses applying the adhesive (i.e. supporting points) by a nozzle, thus meeting the limitation of glue-dropping or printing. Further, regarding the thickness of the supporting points, Song is also drawn to the art of smartphones screens, and the sealing portions (40) are of a uniform thickness used to seal a protective screen and a display module, i.e. being used in exactly the same way as the instant app. 
In this regard, it can be reasonably expected that the thickness is the same or similar and at least overlaps with the claimed range. Further, changes in size/proportion are generally not thought to be patentable and are thought to be obvious in the absence of unexpected results, as held by the courts (see MPEP 2144.04 (IV).
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the supporting points to be within the thickness range as claimed, since as such changes in size/proportion are generally not thought to be patentable and are thought to be obvious in the absence of unexpected results, as held by the courts (see MPEP 2144.04 (IV)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712